Citation Nr: 0431509	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-05 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to service connection for bilateral carpel tunnel 
syndrome claimed as being secondary to the service connected 
fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service to include a period from 
October 1966 to September 1968.

This appeal arises from a September 2002 rating decision of 
the Fargo, North Dakota Regional Office (RO), which denied 
the veteran's claim of service connection for bilateral 
carpal tunnel syndrome.

By rating decision in August 2003, service connection was 
granted for hypertension and a noncompensable evaluation was 
assigned.  The veteran received written notice of this 
decision by letter dated on August 26, 2003.  The issue of 
whether a compensable rating is warranted for hypertension 
was first raised in the October 2004 informal hearing 
presentation that was submitted directly to the Board by the 
veteran's representative.  Pursuant to the provisions of 
38 U.S.C.A. § 7105, the informal hearing presentation may not 
serve as a timely notice of disagreement as it was received 
more than one year following receipt of the written notice in 
August 2003.  Moreover, under section 7105, a timely notice 
of disagreement should be filed with the RO.  Of course, the 
veteran may file an increased rating claim at his election.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for bilateral carpal tunnel syndrome that 
is claimed as being secondary to the service connected 
fibromyalgia.

Initially, the Board notes that there is some dispute in the 
medical record as to whether the veteran has been diagnosed 
with bilateral carpal tunnel syndrome.  The Board also notes 
that it was determined in the case of Allen v. Brown, 7 Vet. 
App. 439 (1995), that service connection may be awarded for a 
disability under 38 C.F.R. § 3.310 if an existing disability 
was aggravated by a service-connected disability.  
Accordingly, the veteran should be afforded a VA examination 
to clarify whether a diagnosis of bilateral carpal tunnel 
syndrome is warranted.  If such a diagnosis is rendered, then 
a medical opinion should be provided as to whether bilateral 
carpal tunnel syndrome is the result of the service-connected 
fibromyalgia or whether the service-connected fibromyalgia 
aggravated the veteran's bilateral carpal tunnel syndrome. 

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in the regulations 
implementing this law.  38 C.F.R. § 3.159 (2004).  These 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the appellant's claim is 
not final, the provisions of 38 C.F.R. § 3.159 (2004) apply 
in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the regulations implementing the VCAA 
have imposed certain obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  Second, 
the agency has a "duty to assist" a claimant in the 
development of claims for VA benefits.  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 C.F.R. § 3.159.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2004).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In this case, the RO has not complied with the duty to notify 
under the VCAA.  Notice must be sent to the veteran regarding 
the type of evidence necessary to substantiate his claim and 
as to the division of responsibilities between the appellant 
and VA in obtaining that evidence.  See Quartuccio, supra.  
In short, as the RO has not fulfilled its obligations under 
the implementing regulations regarding the secondary service 
connection claim for bilateral carpal tunnel syndrome, it 
would potentially be prejudicial to the appellant if the 
Board were to proceed with a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, a remand is 
required in this case. 

Moreover, the record shows that the veteran has applied for 
entitlement to Social Security Administration (SSA) 
disability benefits.  The Court has held that the VA has a 
duty to attempt to secure all records of the SSA regarding 
the veteran's claim for a rating of unemployability for SSA 
purposes.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  Thus, the RO must request complete copies of the SSA 
decision and records utilized in considering the veteran's 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2004), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the disability 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all current treatment 
records from the St. Cloud and Fargo VA 
medical centers.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of all decisions relating 
to the veteran's claim for disability 
benefits as well as the medical records 
upon which all decisions were based.  
Once obtained, all records must be 
associated with the claims folder.  

3.  Following completion of the above 
development, the veteran should be 
afforded a VA examination which must be 
conducted by a physician with the 
appropriate expertise to evaluate the 
veteran's claim.  The claims folder must 
be made available to the physician prior 
to the examination and all indicated 
diagnostic testing must be performed.  
The physician should indicate for the 
record whether a diagnosis of bilateral 
carpal tunnel syndrome is warranted.  If 
a diagnosis of bilateral carpal tunnel 
syndrome is provided, based on a review 
of the medical evidence and the current 
examination, the physician should render 
a medical opinion as to whether it is at 
least as likely as not that bilateral 
carpal tunnel syndrome is proximately due 
to the service connected fibromyalgia, or 
whether bilateral carpal tunnel syndrome 
was permanently aggravated by the 
veteran's service-connected fibromyalgia.  
The physician should reconcile any 
medical conclusion that conflicts with a 
previous medical opinion regarding the 
etiology of the veteran's bilateral 
carpal tunnel syndrome to include Dr. 
Nancy Meryhew's May 2001 opinion.  (In 
answering this question, the physician 
must use the standard of proof provided 
by the Board.)  All factors upon which 
the VA medical opinion is based must be 
set forth in the record.

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issue remaining on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued and the 
veteran and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



